Citation Nr: 1702426	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for pulmonary/respiratory disability, including asthma and chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

2. Entitlement to an initial disability rating in excess of 30 percent for service-connected major depression, prior to March 1, 2012.

3. Entitlement to a disability rating in excess of 50 percent for service-connected major depression, from March 1, 2012. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970, and from June 1976 to June 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO, inter alia, denied service connection for bronchial asthma, COPD, and major depression.  In December 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his service connection claims.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In a November 2012 rating decision, the RO, inter alia, granted service connection for major depression and assigned an initial 30 percent rating, effective March 1, 2012.  In February 2013, the Veteran filed an NOD with respect to the initial rating and effective date assigned for his major depression.  Thereafter, in August 2014, the RO granted the Veteran's earlier effective date claim by assigning an initial 30 percent rating for major depression from March 17, 2008, the date of receipt of his service connection claim.  The RO also awarded a higher, 0 percent, effective March 1, 2012.  The award of an earlier effective date for the initial 30 percent rating was considered a full grant of benefits sought with respect to that claim.  However, in September 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the matter of a higher rating for major depression. 

As previously explained, in April 2013, the Board, inter alia, characterized the appeal to encompass the matters of higher initial and subsequent ratings for major depression, (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) and; AB v. Brown, 6 Vet. App. 35, 38 (1993)), and remanded the matters then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims, as reflected in an October 2014 supplemental SOC (SSOC), and returned the matters to the Board for further consideration.

In September 2015, the Board, inter alia, characterized the service connection claims previously adjudicated as separate claims for bronchial asthma and COPD as encompassing the single, expanded claim for pulmonary/respiratory disability (consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)), as well as characterized the appeal to also encompass the matter of entitlement to a TDIU due to major depression (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  At that time, the Board again remanded the remaining matters on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a February 2016 SSOC), and returned these matters to the Board.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

For reasons discussed below, the matters on appeal are, again, being remanded to agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.   

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board most recently remanded the remaining claims on appeal in September 2015, for additional evidentiary development-primarily, to obtain outstanding VA treatment records dated from March 2007 to March 2008, and from September 2012.  In this regard, the Board notes that the November 2015 VA examiner referenced primary care notes dated in December 2012, April 2013, May 2014, November 2014, January 2015, and June 2015, in providing her rationale regarding the etiology of the Veteran's respiratory disorder.  Further, in December 2015 and February 2016, the VA psychologist referenced VA treatment records dated in September 2015 and February 2016 in explaining her findings aa to severity of the Veteran's psychiatric disorder. 

However, the Board finds that no new VA treatment records have been associated with either the Veteran's VBMS or Virtual VA file since the September 2015 remand..  Under these circumstances, the Board finds that a remand is necessary to obtain the missing VA treatment records.  See Stegall, supra.  

On remand, the AOJ should obtain the relevant VA treatment records dated prior to March 2008 and since September 2012 that have not been associated with the evidentiary record.  In this context, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any pertinent outstanding VA treatment records relevant to the increased rating claims on appeal, including those dated from March 2007 to March 2008, and since  September 2012, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

While these matters are on remand, to ensure that all due process requirements are met, and that that record is complete, the AOJ should also give the Veteran another opportunity to  provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) ((clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include obtaining any further examination(s) and/or opinion(s), if appropriate) prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran, to particularly include records dated from March 2007 to March 2008 and since September 2012, as previously requested.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any further examination(s) and/or opinion(s), if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


